DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/4/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distal end section of the hook must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 3 recite the distal end section with the spherical hook head (section) being bent toward an inner side of the hook which was not described in the specification.  The specification only describes the spherical hook head being bent toward the inner side of the hook and not the distal end section also bending toward an inner side of the hook.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the spherical hook section" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over McIntire (U.S. Patent No. 5,383,259) in view of Hjort (U.S. 2006/0162137) in view of Garbarino (U.S. Patent No. 3,043,550).
As for Claim 1, McIntire discloses a safety luggage strap with an anti-scratch hook head, comprising a hook (44), a bent portion (42) at a proximal end of the hook, a rope head (30), a tensioning hoop (31) and a telescopic rope (43), wherein the rope head at an end of the telescopic rope passes through the bent portion of the hook, and the rope head of the telescopic rope is reversed by itself and then tightly hooped by the tensioning hoop to prevent the rope head from being retracted from the inside of the bent portion (see Fig. 1), wherein the hook has a hook head at a distal end section of the hook (distal straight portion of hook 44).
2. (Previously presented) The safety luggage strap with an anti-scratch hook head according to claim 1, wherein the bent portion is a spring-type multi-layer spiral structure (42, see Fig. 2).
As for Claim 3, McIntire discloses a safety luggage strap, comprising:
a telescopic rope (43) having two ends (end at 30), wherein each end includes a rope head (30), wherein a tensioning hoop (31) is provided at each rope head; and
two hooks (44), one at each end of the telescopic rope (see Fig. 9), wherein each hook comprises a bent portion (42) at a proximal end of the hook and wherein the hook has a hook head at a distal end section of the hook (distal straight portion of hook 44).
wherein at each end of the telescopic rope, the rope head passes through the bent portion of the hook and includes a folded-back section (see Fig. 2), which is tightly hooped by the tensioning hoop to prevent the rope head from being retracted from the inside of the bent portion (see Fig. 2).
4. (New) The safety luggage strap with an anti-scratch hook head according to claim 3, wherein the bent portion is a spring-type multi-layer spiral structure (42).
McIntire discloses the claimed invention, in particular, a tip end of the hook being defined as the head which is bent toward a side of the hook (see Fig. 2), but fails to disclose wherein the distal end section with the spherical hook head/section is bent toward an inner side of the hook.
Hjort teaches wherein the hook (2) has a spherical hook head (6), wherein the spherical hook head has a smooth spherical body (see Figs. 3-5), to have positive engagement and increase to overall stability of the hook (see para [0031]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify McIntire, as taught by Hjort, for the purpose of providing a more positive engagement of the hook to increase overall stability of the hook and prevent unintentional withdrawal of hook.
Garbarino teaches wherein the distal end section (13a) with the hook head/section (13i) is bent toward an inner side of the hook to have hook maintained in an engagement position to prevent retraction when a force is placed on the  hook (see Col. 2 lines 59-69)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify McIntire in view of Hjort, as taught by Garbarino, for the purpose of providing a more positive engagement of the hook to increase overall stability of the hook and prevent unintentional withdrawal of hook.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677